Name: 96/198/JHA: Council Decision of 4 March 1996 on an alert and emergency procedure for burden-sharing with regard to the admission and residence of displaced persons on a temporary basis
 Type: Decision
 Subject Matter: EU institutions and European civil service;  migration;  economic geography;  cooperation policy;  international security;  international law
 Date Published: 1996-03-13

 Avis juridique important|31996D019896/198/JHA: Council Decision of 4 March 1996 on an alert and emergency procedure for burden-sharing with regard to the admission and residence of displaced persons on a temporary basis Official Journal L 063 , 13/03/1996 P. 0010 - 0011COUNCIL DECISION of 4 March 1996 on an alert and emergency procedure for burden-sharing with regard to the admission and residence of displaced persons on a temporary basis (96/198/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article K.3 (2) (a) thereof,Having regard to the Council resolution of 25 September 1995 on burden-sharing with regard to the admission and residence of displaced persons on a temporary basis (1),Whereas the aforementioned resolution must be supplemented if the principles set out therein are to be applied effectively when crisis situations arise requiring swift action;Whereas it is necessary to this end to introduce an alert and emergency procedure,HAS DECIDED AS FOLLOWS:1. Initiation of the procedureOn the initiative of the Presidency, a Member State or the Commission, an urgent meeting of the Coordinating Committee referred to in Article K.4 may be convened, the members of which shall be advised by those responsible in the Member States for asylum and immigration affairs, to note whether a situation exists which requires concerted action by the European Union for the admission and residence of displaced persons on a temporary basis.When an action of this type is envisaged, the conditions laid down in paragraphs 1 and 2 of the Council resolution of 25 September 1995 must be fulfilled.Periodically and in any event prior to the meeting, the Presidency shall, in collaboration with the Commission, in the light of the opinion of the United Nations High Commissioner for Refugees and with the assistance of the General Secretariat of the Council, prepare a report on the situation. That report shall be forwarded to the Member States.2. Agenda for the meetingThe agenda for the meeting may in particular cover the following:- a study of the situation and an assessment of the extent of population movement,- an appraisal of the expediency of urgent intervention at European Union level,- a study of other possibilities, including any local action,- the drawing up of a timetable and a progressive plan for anticipated admission requirements,- an indication by each Member State of the number of persons who will be admitted and when they will be admitted, pursuant to paragraph 4 of the Council resolution of 25 September 1995,- coordination with the Commission's actions in the area of humanitarian aid,- exchange of information with the United Nations High Commissioner for Refugees and coordination of the admission plan,- coordination with third countries.3. Decision on burden-sharingIn the light of the outcome of the proceedings of the meeting of the abovementioned Coordinating Committee, a proposal shall be prepared for submission to the Council for approval.If it is judged necessary, in accordance with paragraph 3 of the Council resolution of 25 September 1995 and if a month has elapsed without agreement being reached within the Coordinating Committee, the provisions laid down by the Council's Rules of Procedure for urgent cases may be applied.4. Monitoring of the situationThe detailed arrangements for admitting displaced persons shall be decided on by each Member State.While the crisis lasts, the abovementioned Coordinating Committee may hold frequent meetings at intervals to be decided on by the Committee itself and on the basis of paragraph 2 of this Decision.Done at Brussels, 4 March 1996.For the CouncilThe PresidentP. BARATTA(1) OJ No C 262, 7. 10. 1995, p. 1.